Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-3, 6-16, and 18 are pending, claims 4-5 and 17 are cancelled, and claims 1, 3, 11-12, and 18 are amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, and 9-16, and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawamori (U.S. 2016/0067721).
With respect to claim 1, Kawamori discloses a fluid device (figures 10a-10b), comprising: 
an upstream path (34); 
a downstream path (33/within 37, and ending where 33 is directed towards); and 
an injection port (the port formed between the walls 35 connecting 34 with the middle flow path leading to 33) communicating with the downstream path to inject fluid outwardly passing through the downstream path, wherein 
the upstream path has a plurality of fluid paths (being 3 34s) defined by a plurality of partition walls (4 35s) separating the upstream path, 
each of the partition walls protrudes inwardly from a side wall of the upstream path (sidewall of which 35 protrudes), 

a plurality of connection ports are provided on a sidewall of the elongate path (noted 4 connection ports), 
each of the connection ports is elongated along a longitudinal direction of the elongate path (figure 10a), and communicates with a respective one of the fluid paths (each 34 has a connection port leading to the center flow path), 
each of the fluid paths has a constant thickness (see 10b, thereby allowing intrusion by foreign objects that choke the connection port (as material in 34 which is larger then the path between 35 is “choked”), and 
each of the fluid paths of the upstream path extends in the longitudinal direction from a first end to a second end (the first end at 30 and second end adjacent 33), the first end of each fluid path having an opening through which fluid enters (see figure 10b, as the noted top is open), and the second end of each fluid path being closed such that all fluid that enters the fluid paths from the first ends flows out of the fluid paths via the connection ports (see figure 10a, as the fluid paths are closed at the bottom of 34, and fluid flows into the area above 33 and into 33).
With respect to claim 2, Kawamori discloses each of the connection ports has a width narrower than the elongate path (see figure 10b).
With respect to claim 3, Kawamori discloses a supply port (figure 10a-b, the supply port at 30 leading into each flow path beneath it) on an upstream side face of the fluid device, wherein the supply port has a plurality of openings which includes the opening of each fluid path, and the elongate path communicates with one of the plurality of openings without passing through the upstream path (see figures 10a-10b).

With respect to claim 7, Kawamori discloses the plurality of fluid paths include a first fluid path, a second fluid path, and a third fluid path (as there are 4 noted paths), the elongate path includes a first elongate path and a second elongate path (as the elongated path can be understood as a first half on the right and a second half on the right, the two elongated paths then having two connection ports going into each respectfully) the plurality of connection ports includes a first connection port, a second connection port, a third connection port, and a fourth connection port (as there are 4 connection ports), the first connection port is provided on the side wall of the first elongate path, and communicates with the first fluid path, the second connection port is provided on the side wall of the second elongate path, and communicates with the second fluid path, the third connection port is provided on the side wall of the first elongate path, and communicates with the third fluid path, and the fourth connection port is provided on the side wall of the second elongate path, and communicates with the third fluid path (see below annotated figure).

    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale


With respect to claim 10, Kawamori discloses wherein the fluid paths are parallel (figure 10a).
With respect to claim 11, Kawamori discloses a supply port on an upstream side face of the fluid device, wherein the supply port has a plurality of openings defined by the partition walls separating the supply port, and the plurality of openings includes the opening of each fluid path (noted supply port at 32).
With respect to claim 12, Kawamori discloses the elongate path communicates with one of the plurality of openings (figures 10b and 10a, as the supply port is the inlet of fluid as it moves into the device, and thus the middle of the supply port communicates with the elongate path).
With respect to claim 13, Kawamori discloses the partition walls are connected on the upstream side face (connected via one singular outer wall of 31).
With respect to claim 14, Kawamori discloses the partition walls converge around the elongate path (figure 10b).
With respect to claim 15, Kawamori discloses the elongate path is defined by end faces of the partition walls (10a-10b, the ends of 35 define the sidewalls of 37).
With respect to claim 16, Kawamori discloses the upstream path intercepts the foreign objects entering the upstream path and choking the connection ports (see figure 10a, as any material to large would be stopped at the noted upstream path of 34 and would then be chocked by the noted connection ports when they enter via 34).
With respect to claim18, Kawamori discloses (Currently Amended) A fluid device, comprising: an upstream path; a downstream path; and an injection port communicating with the downstream path to inject fluid outwardly passing through the downstream path, wherein the upstream path has a plurality of fluid paths defined by a plurality of partition walls separating the upstream path, each of the partition walls protrudes inwardly from a side wall of the upstream path, the downstream path has at least one elongate path defined by end faces of the partition walls, a plurality of connection ports are provided on a side wall of the elongate path, each of the connection ports is elongated along a longitudinal direction . 
Allowable Subject Matter
Claim 8 is allowed. See previous final rejection of 11/17/2020.
Response to Arguments/Amendments
	The Amendment filed (09/10/2021) has been entered. Currently claims 1-3, 6-16, and 18 are pending, claims 4-5 and 17 are cancelled, and claims 1, 3, 11-12, and 18 are amended. 
Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (06/17/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 09/10/2021, with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawamori.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752